IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


OTTO YOUNG,                                 : No. 455 MAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
              v.                            :
                                            :
                                            :
PENNSYLVANIA BOARD OF                       :
PROBATION AND PAROLE,                       :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


      May the Board of Probation and Parole retroactively revoke previously-
      awarded credit for time served while an individual is at liberty on parole
      pursuant to 61 Pa.C.S. § 6138(a)?